The Honorable Bob Teague State Representative 4109 Carter Lane Little Rock, Arkansas 72212
Dear Representative Teague:
This is in response to your request for clarification of Opinion No. 90-148, (copy enclosed) which concerns the necessity of a school district having a personnel policies committee if it has agreed to negotiate with an organization representing a majority of the teachers in the district.  See A.C.A. 16-17-202.
Specifically, you reference the following sentence on page four of Opinion No. 90-148.
          To the extent the district's agreement with PACT  does not cover some issues and some employees, personnel policies covering these employees and issues may be promulgated by the district alone.
Your question with reference to this sentence is whether the opinion suggests that the Pulaski County Special School District ("PCSSD") needs to establish a committee for non-certified employees such a bus drivers, food service workers, custodians, secretaries, aides, maintenance personnel and para-professionals etc. . . .
The answer to your question is "no".  This is exactly what the opinion does not suggest.  The opinion concludes that the school district may promulgate personnel policies for these non-certified employees without the necessity of a "personnel policies committee".
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.